



EXHIBIT 10.1
    






September 14, 2018






Terms of Separation
Dear Christie:
This Separation Agreement (this “Separation Agreement”) sets forth our
understanding regarding your separation from Jones Lang LaSalle Incorporated
(including Jones Lang LaSalle Americas, Inc. and their respective affiliated
entities (the “Company”)). Reference is made to that certain Letter Agreement,
as executed by you and the Company on May 15, 2013 (the “Employment Agreement”).
Reference is also made to the Severance Pay Plan of Jones Lang LaSalle
Incorporated as amended and restated effective July 1, 2010 (the “Severance
Plan”). This Separation Agreement shall be effective only if executed by you and
delivered to the Company on or before 5:00 p.m. (Chicago time) on October 5,
2018. You will have seven days after delivering an executed copy of this
Separation Agreement to change your mind and revoke your acceptance; if you
choose to not revoke your decision during this seven-day period, this Separation
Agreement shall become effective on the eighth day following your delivery of
the executed Separation Agreement to the Company (the “Effective Date”).
1.Termination of Employment.


(a)Transition Date. You and the Company acknowledge that your service with the
Company in all capacities, other than as an employee, including, without
limitation, as an officer, fiduciary or other senior position with the Company,
will terminate at 5:00 p.m. (Chicago time) on September 18, 2018 (the
“Transition Date”), irrespective of whether you timely execute and deliver, and
do not revoke, this Separation Agreement, and that your position as an employee
of the Company will terminate at the end of the Transition Period (as defined
below). You agree to take any required actions and to execute any additional
documents as the Company determines to be necessary or advisable to effect any
of the foregoing.


(b)Transition Period Services. From the period (the “Transition Period”)
beginning immediately following the Transition Date and ending at 5:00 p.m. on
December 31, 2018 (the “End Date”), you will continue as an employee of the
Company and agree to provide the Company with such transition support and
services as may be reasonably requested by the Company’s Board of Directors (the
“Board”) or the Company’s Chief Executive Officer and to perform such other
duties and services, consistent with your status, as the Board or the Chief
Executive Officer shall reasonably request. During the Transition Period, you
will be an employee “at will,” and your employment with the Company may
terminate for any reason or no stated reason without any further obligation to
you, other than to provide you with the payments and benefits contemplated by
Section 2.


(c)Base Salary. During the Transition Period, you will receive a base salary of
$500,000 on an annualized basis, payable in accordance with the Company’s normal
payroll procedures, and you shall continue to participate in the Company’s
benefit plans that you participated in immediately prior to the Transition
Period, subject to the terms and conditions of each such plan or program;
provided, however, that you will not be eligible for any additional incentive
compensation.


(d)Supersedes Employment Agreement and Severance Plan. The Employment Agreement
and any payments you would be eligible to receive under the Severance Plan are
superseded and replaced in all respects as of the Transition Date by this
Separation Agreement.









--------------------------------------------------------------------------------





2.Payments Upon Termination of Employment.


(a)Consideration. Subject to the terms and effectiveness of this Separation
Agreement, the Company shall provide you with the following:


(i)    Severance; Benefits. The Company shall pay you a severance payment of
$4,359,231 (the “Severance Payment”), which shall be paid in a lump sum within
30 days after the Effective Date. In addition, if you elect COBRA continuation
coverage, the Company shall reimburse you for the additional cost of such
continuation coverage on a monthly basis through the earlier to occur of: (i)
the end of the Severance Period (as defined below); or (ii) such date as you
become covered under another employer group plan. Such reimbursements shall be
made to you only if you provide to the Company proof of payment of the COBRA
premium. For any remaining COBRA period, you will be responsible for paying the
full COBRA premium for the actual costs of such insurance coverage. “Severance
Period” means the 12-month period beginning immediately following the End Date.
(ii)    Outplacement. The Company will pay up to $15,000 of the actual cost to
provide the benefits of an executive-level outplacement counseling service
selected by the Company. You shall not have the option to take additional
compensation in lieu of such benefit. You must commence outplacement services
within six (6) months of your End Date.
(b)Other Benefits. Except as provided under Section 2(a)(i) of this Separation
Agreement, your participation in and rights, to the extent thereof, under the
Company’s 401(k) Retirement and Savings Plan, U.S. Deferred Compensation Plan
and its Medical, Dental, AD&D Optional Insurance, Supplemental Life Insurance,
Basic LTD and Spouse Life Insurance Plans shall be subject to the terms of those
respective plans.


(c)Unvested Restricted Stock Units and Cash Awards. All unvested restricted
stock units and performance share units previously awarded under the Company
Stock Award and Incentive Plan shall be forfeited as of the Effective Date,
except that 610 unvested restricted stock units granted to you in February 2014
under the Individual Performance Management Program shall remain outstanding and
vest on February 25, 2019.


3.No Other Compensation or Benefits. Except as otherwise specifically provided
herein, you shall not be entitled to any additional compensation or benefits or
to participate in any past, present or future employee benefit programs or
arrangements of the Company (including, without limitation, any compensation or
benefits under any bonus or severance plan, program or arrangement, whether
specified or agreed in your Employment Agreement or elsewhere) on or after the
Transition Date.


4.Return of Property. Prior to the Transition Date (to the extent such property
is not required during the Transition Period) and under all circumstances prior
to the End Date, you shall return to the Company all property of the Company in
your possession and all property made available to you in connection with your
employment by the Company, including, without limitation, any and all Company
credit cards, keys, parking access cards, security access codes, records,
manuals, customer lists, notebooks, computers, computer programs and files,
PDAs, telephones, papers, electronically stored information and documents (and
all copies thereof) kept or made by you in connection with your employment, it
being acknowledged hereby that all of said items are the sole property of the
Company. You shall remove all personal belongings from your desk/workspace in
the Company office by the Transition Date.
5.Restrictive Covenants.


(a)No Solicitation.


(i)    Until the End Date and for a period of twelve (12) months after the End
Date, you shall not yourself, and shall not direct any other person to, either
on your own account or on behalf of or with any other person, firm or business
entity, do the following:





--------------------------------------------------------------------------------





(1)    solicit or induce other employees or independent contractors of the
Company to leave the employ the Company;
(2)    solicit or induce any clients that have existing or contracted
transactions or assignments with the Company as of the date of this Separation
Agreement to discontinue or reduce (x) their transactions or assignments with
the Company or (y) their consideration of the Company for pending transactions
or assignments; or
(3)    assist, perform services for or have any equity interest in any of the
Company’s clients.
(b)Intellectual Property. You agree to assign to the Company your entire right,
title and interest in any invention or idea, patentable or not, that you create
or conceive of (i) from the date of this Separation Agreement until the End Date
and for six (6) months thereafter and (ii) which relates in any manner to our
actual or anticipated business, research or development, or is suggested by or
results from any task the Company assigned to you or any work you performed on
behalf of the Company. You agree that you will promptly disclose to the Company
any invention or idea contemplated above, and upon request, you will execute a
specific assignment of title to the Company and do anything else reasonably
necessary to enable the Company at its expense to secure a patent therefore in
the United States and in foreign countries.


(c)(ii)    Confidentiality and Non-Disclosure of Company Information. You
acknowledge and agree that all non-public information concerning the Company,
its clients and/or employees that was acquired by or disclosed to you during
your employment, including, without limitation, information on the Company’s
clients and pricing, business practices and models, business strategies,
marketing plans and strategies, compensation structures and the compensation and
performance evaluations of the Company’s employees was acquired or disclosed in
strict confidence. You shall keep all such information secret and confidential
indefinitely and shall not disclose such information, directly or indirectly, to
any other person, firm or business entity or to use it in any way. You further
acknowledge and agree that you have been provided with confidential information
regarding copyrighted materials of the Company, including, without limitation,
reference manuals, client proposals, data collection manuals and other
proprietary information of the Company. You shall not use this information in
any manner and further agree that you will make no attempt, nor provide
information to others that would allow them to attempt, to access to the
Company’s computer system or those computer systems of the Company’s clients.


However, the parties agree that you may disclose confidential information (i) to
the extent necessary to comply with any law, court order or subpoena; (ii) in
connection with any discovery request to which a response is required by law;
(iii) in a confidential manner either to a federal, state or local government
official or to an attorney where such disclosure is solely for the purpose of
reporting or investigating a suspected violation of law, (iv) in an
anti-retaliation lawsuit or other legal proceeding, so long as that disclosure
or filing is made under seal and you do not otherwise disclose such confidential
information, except pursuant to court order, or (v) to the extent necessary to
enforce your rights hereunder. In the event you are under an obligation to
disclose confidential information in any lawsuit or as part of any judicial
proceeding, you agree to provide written notice of this fact as far in advance
as practicable to the Company’s Legal Services Group and to permit the Company
to contest such disclosure on any grounds legally permitted.
You acknowledge that, due to your position with the Company, the terms of this
Separation Agreement may be publicly disclosed by the Company as and to the
extent required by the regulations of the U.S. Securities and Exchange
Commission in the Company’s judgment.
(d)Reasonableness of Restrictions. You acknowledge that the restrictions in this
Section 5 are fair and reasonable and are reasonably required for the protection
of the Company. You further acknowledge that you will be reasonably able to earn
a living without violating the terms of this Section 5, and the restrictions
outlined herein are a material inducement and condition to the Company’s
provision of the payments and benefits described in this Separation Agreement.







--------------------------------------------------------------------------------





6.Whistleblower Rights. You have the legal right to certain protections for
cooperating with or reporting legal violations to various governmental entities.
No provisions in this Separation Agreement are intended to prohibit you from
exercising such rights, and you may do so without disclosure to the Company. The
Company may not retaliate against you for any of these activities, and nothing
in this Separation Agreement would require you to waive any monetary award or
other payment that you might become entitled to from any such governmental
entity. Further, nothing in this Separation Agreement precludes you from filing
a charge of discrimination with the Equal Employment Opportunity Commission or a
like charge or complaint with a state or local fair employment practice agency;
provided, however, that as of the Effective Date, you may not receive a monetary
award or other personal relief from the Company in connection with any such
charge or complaint that you filed or is filed on your behalf.


7.Release of Claims.
(a)In consideration of the payments and benefits provided to you under Section
2(a), you, and each of your respective heirs, executors, administrators,
representatives, agents, successors and assigns (collectively, the “Releasors”),
hereby irrevocably and unconditionally release and forever discharge the Company
and their successors, assigns, and any of their stockholders, officers,
directors, partners, agents and employees (all of whom are hereinafter referred
to as the “Releasees”) from any and all claims, actions, causes of action,
rights, judgments, obligations, damages, demands, accountings or liabilities of
whatever kind or character (collectively, “Claims”), whether known or unknown,
including, without limitation, any Claims under any contract, including the
Employment Agreement, the Severance Plan, any federal, state, local or foreign
law that the Releasors may have, or in the future may possess, including, but
not limited to, Claims under Title VII of the Civil Rights Act, the Americans
with Disabilities Act, the Employee Retirement Income Security Act and the Fair
Labor Standards Act, arising out of (i) your employment relationship with and
service as an employee of the Company and the termination of such relationship
or service and (ii) any event, condition, circumstance or obligation that
occurred, existed or arose on or prior to the date hereof; provided, however,
that the Releasors are not releasing any Claims that may not be released under
applicable law. The Releasors further agree that the payments and benefits
described in this Separation Agreement shall be in full satisfaction of any and
all Claims for payments or benefits, whether express or implied, that the
Releasors may have against the Releasees arising out of your employment
relationship or your service as an employee of the Company and the termination
thereof.


(b)Specific Release of ADEA Claims. In consideration of the payments and
benefits provided to you under Section 2(a), you hereby release and forever
discharge the Releasees from any and all Claims that you may have as of the date
you sign this Separation Agreement arising under the Federal Age Discrimination
in Employment Act of 1967, as amended, and the applicable rules and regulations
promulgated thereunder (“ADEA”). By signing this Separation Agreement, you
hereby acknowledge and confirm that you: (i) have at least twenty-one (21) days
to consider the terms of this Separation Agreement; (ii) are waiving all legal
claims, including claims under the ADEA, although nothing in this Separation
Agreement is intended to diminish or otherwise encumber your ability to make a
lawful challenge in accordance with the Older Workers Benefit Protection Act to
a waiver under the ADEA; (iii) were advised to consult with legal counsel of
your own choosing at your expense prior to execution of this Separation
Agreement; (iv) fully understand the terms and conditions contained herein; (v)
enter into this Separation Agreement of your own free will and were not under
any undue pressure or duress; (vi) are not waiving rights or claims that may
arise after the date this Separation Agreement is executed; and (vii) received
as consideration for the waivers contained herein money and other benefits in
addition to that to which you were already entitled.


(c)Representations. You hereby represent that you and the other Releasors have
not instituted, assisted or otherwise participated in connection with, and that
you have no information regarding any potential grounds for, any action,
complaint, claim, charge, grievance, arbitration, lawsuit or administrative
agency proceeding or action at law or otherwise against any Releasee.


8.Miscellaneous.


(a)Execution and Delivery. You agree to sign and return to the Company this
Separation Agreement on or before 5:00 p.m. (Chicago time) on October 5, 2018.
If you fail to sign and return this Separation





--------------------------------------------------------------------------------





Agreement to the Company on or before 5:00 p.m. (Chicago time) on October 5,
2018, you will not be entitled to receive the additional payments or benefits
described in this Separation Agreement.


(b)Entire Agreement. Except as provided herein, this Separation Agreement sets
forth the entire agreement and understanding of the parties hereto with respect
to the matters covered hereby and supersedes and replaces any express or
implied, written or oral, prior agreement, plan or arrangement with respect to
the terms of your employment and the termination thereof which you may have had
with the Company. No modifications to this Separation Agreement shall be valid
unless made in writing and signed by you and an authorized officer of the
Company.


(c)Remedies. You agree that damages incurred by the Company caused by a breach
of this Separation Agreement will be difficult to ascertain. In the event of any
breach by you of any provision of this Separation Agreement, in addition to any
other remedy available to the Company to enforce such provisions, the Company
(i) shall cease to have any obligation to continue to make payments or provide
benefits to you under this Separation Agreement, (ii) may recoup any of the
compensation paid under Section 2(a) hereunder and provide for the immediate
forfeiture of any unvested equity awards and (iii) you shall be responsible for
the reasonable attorneys’ fees and costs related to the Company’s enforcement of
such provisions. You further acknowledge that any breach of the provisions in
Section 5 above will cause irreparable injury to the Company for which money
damages will not provide any adequate remedy. Accordingly, you agree that, in
the event you breach any of the provisions in Section 5, the Company shall be
entitled to obtain appropriate injunctive and/or other equitable relief for such
breach, without the posting of any bond or other security, in addition to all
other legal remedies to which it may be entitled, and to the extent applicable,
the term of such restrictive covenant shall be extended by a period of time
equal to the period of the duration of such breach.
(d)Withholding Taxes. Any payments made or benefits provided to you under this
Separation Agreement shall be reduced by all applicable withholding taxes and
any other authorized or required deductions.


(e)Waiver. The failure of the Company to enforce any of its terms, provisions or
covenants shall not be construed as a waiver of the same or of the right of such
party to enforce the same. Waiver by you or the Company of any breach or default
by the other party of any term or provision of this Separation Agreement shall
not operate as a waiver of any other breach or default.


(f)Severability. If any court of competent jurisdiction determines that any
provision, section, subsection or other portion of this Separation Agreement is
invalid, illegal or unenforceable in whole or in part, when such determination
shall become final, such provisions or portions shall be deemed to be severed or
limited, but only to the extent required to render the remaining provisions and
portions of this Separation Agreement enforceable. This Separation Agreement as
thus amended shall be enforced to give effect to the intention of the parties
insofar as that is possible. However, as allowed by law if you challenge the
release of claims in Section 7 and any portion of it were found to be
unenforceable, and you file a claim against the Company that otherwise is
covered in release of claims, you shall return the consideration paid hereunder
to the Company.


(g)Counterparts. This Separation Agreement may be executed in one or more
counterparts, which together shall constitute one and the same agreement.


(h)Notices. Any notices required or made pursuant to this Separation Agreement
shall be in writing and shall be deemed to have been given when delivered or
mailed by United States certified mail, return receipt requested, postage
prepaid, as follows: [Equinox]: at the last home address in the Company’s
records; and
if to the Company:
Jones Lang LaSalle Incorporated
Attention: Global Chief Legal Officer
200 East Randolph Drive
Chicago, Illinois 60601,







--------------------------------------------------------------------------------





or to such other address as either party may furnish to the other in writing in
accordance with this Section 8(h). Notices of change of address shall be
effective only upon receipt.
(i)Successors and Assigns. Except as otherwise provided herein, this Separation
Agreement shall inure to the benefit of and be enforceable by you and the
Company and its respective successors and assigns.


(j)Governing Law. This Separation Agreement shall be governed by and construed
for all purposes according to the laws of the State of Illinois, without regard
to any State’s rules regarding conflicts of laws.


(k)Non-Admission. In executing this Separation Agreement, neither you nor the
Company admits to any wrongdoing or violation of any law. The general release in
this Separation Agreement may not be used in court or other litigation except
with respect to a proceeding concerning a breach of the terms of this Separation
Agreement.


(l)Section 409A Compliance. The payments and benefits under this Separation
Agreement are intended to either comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and other official
guidance thereunder (“Section 409A”), or be exempt from the application of
Section 409A and, accordingly, to the maximum extent permitted, this Separation
Agreement shall be interpreted to be in compliance therewith. To the extent that
any provision hereof is modified in order to comply with Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to you
and the Company of the applicable provision without violating the provisions of
Section 409A. To the extent that any amount payable under this Separation
Agreement could be paid in either of two of your taxable years depending on the
date that the release of claims provided under this Separation Agreement becomes
irrevocable, such amount shall be paid on the later of January 15 of the later
such taxable year or the date not later than 30 days after such release of
claims becomes irrevocable. Payments due upon your separation from service (as
defined under Section 409A) shall be subject to delay pursuant to Section
409A(a)(2)(B)(i) to the extent applicable.




*    *    *    *    *








[signature page follows]







--------------------------------------------------------------------------------







Please indicate your acceptance by signing both originals of this Separation
Agreement and returning one such signed original to the Company, attention of
the undersigned officer of the Company.




JONES LANG LASALLE INCORPORATED
/s/ Christian Ulbrich
 
Christian Ulbrich
Chief Executive Officer



                    
YOU HEREBY ACKNOWLEDGE THAT YOU HAVE READ THIS SEPARATION AGREEMENT, THAT YOU
FULLY KNOW, UNDERSTAND AND APPRECIATE ITS CONTENTS, AND THAT YOU HEREBY ENTER
INTO THIS SEPARATION AGREEMENT VOLUNTARILY AND OF YOUR OWN FREE WILL.


ACCEPTED AND AGREED:
/s/ Christie Kelly
 
Christie Kelly
Date: September 17, 2018













































    







